 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Axon Enterprise Incorporated,                     No. CV-20-00014-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Federal Trade Commission, et al.,
13                  Defendants.
14
15                                        INTRODUCTION
16          Pending before the Court is Plaintiff Axon Enterprise, Inc.’s (“Axon”) motion for
17   preliminary injunction. (Doc. 15.)
18          Axon sells various technological tools, including body-worn cameras, to police
19   departments. In May 2018, Axon acquired one of its competitors. This acquisition
20   prompted the Federal Trade Commission (“FTC”) to conduct an antitrust investigation. In
21   January 2020, just as the FTC was about to initiate a formal administrative proceeding to
22   challenge the acquisition, Axon filed this lawsuit, which seeks to enjoin the administrative
23   proceeding based on three constitutional claims: first, that the FTC’s structure violates
24   Article II of the Constitution because its commissioners are not subject to at-will removal
25   by the President and its administrative law judges (“ALJs”), who are appointed by its
26   commissioners, are also insulated from at-will removal; second, that the FTC’s combined
27   role of “prosecutor, judge, and jury” during administrative proceedings violates the Due
28   Process Clause of the Fifth Amendment; and third, that the FTC and the Antitrust Division
 1   of the U.S. Department of Justice, which are both responsible for reviewing the antitrust
 2   implications of acquisitions but employ different procedures and substantive standards
 3   when conducting such review, utilize an arbitrary and irrational “clearance” process when
 4   deciding which agency will review a particular acquisition, in violation of the Equal
 5   Protection Clause of the Fifth Amendment. (Doc. 15 at 6-15.)1
 6          The constitutional claims Axon seeks to raise in this case are significant and topical.
 7   Indeed, the Supreme Court recently held oral argument in a case that raises similar issues.
 8   Seila Law LLC v. Consumer Fin. Prot. Bureau, No. 19-7. This Court, however, is not the
 9   appropriate forum to address Axon’s claims. It is “fairly discernable” from the FTC Act
10   that Congress intended to preclude district courts from reviewing the type of constitutional
11   claims Axon seeks to raise here—instead, Axon must raise those claims during the
12   administrative process and then renew them, if necessary, when seeking review in the Court
13   of Appeals. Thus, this Court lacks subject matter jurisdiction over this action, Axon’s
14   request for a preliminary injunction must be denied, and this action must be dismissed.
15                                        BACKGROUND
16   I.     Factual Background
17          Axon, which was formerly known as TASER International, Inc., is a Delaware
18   corporation that sells various technological tools, including body-worn cameras and cloud-
19   computing software, to police departments. (Doc. 1 ¶¶ 13, 19-21; Doc. 15-2 ¶ 2.) In May
20   2018, Axon acquired one of its competitors, Vievu. (Doc. 1 ¶ 24.) The next month, the
21   FTC notified Axon that it was investigating the acquisition. (Id. ¶ 25.) Axon cooperated
22   with the investigation over the next 18 months. (Id. ¶ 26.) Axon contends that it “spent in
23   excess of $1.6 million responding to the FTC’s investigational demands, including attorney
24   and expert fees, ESI production and related hosting and third-party vendor fees and
25   expenses.” (Doc. 15-2 at 3 ¶ 5.)
26
27
     1
             In its reply, Axon clarifies that it “is not challenging the mere fact of concurrent
     jurisdiction, but rather the arbitrary way in which the agencies determine which of two
28   vastly different (and often outcome-determinative) procedures will be applied to a
     particular company.” (Doc. 21 at 2 n.1.)


                                                 -2-
 1          Axon contends that, at the conclusion of the investigation, the FTC gave it a choice.
 2   First, it could agree to a “blank check” settlement that would rescind its acquisition of
 3   Vievu and transfer some of its intellectual property to the newly restored Vievu. (Doc. 1
 4   ¶ 27.) According to Axon, the FTC’s “vision” was to turn Vievu into a “clone” of Axon—
 5   “something Vievu never was nor could be without impermissible government regulation.”
 6   (Id.) Second, if Axon declined those terms, the FTC would pursue an administrative
 7   complaint against Axon. (Id.)
 8   II.    Procedural History
 9          On January 3, 2020, Axon filed this lawsuit. (Doc. 1). In its complaint, Axon
10   outlines the factual history discussed above and alleges a violation of its Fifth Amendment
11   rights to due process and equal protection (id. ¶¶ 57-60), alleges that the FTC’s structure
12   violates Article II of the Constitution (id. ¶¶ 61-62), and seeks a declaration that its
13   acquisition of Vievu didn’t violate any antitrust laws (id. ¶¶ 63-69).
14          Also on January 3, 2020 (but later that day), the FTC filed an administrative
15   complaint challenging Axon’s acquisition of Vievu. (Doc. 15 at 2 n.1.) An evidentiary
16   hearing in the administrative proceeding was originally scheduled for May 19, 2020. (Doc.
17   22 at 2.) That hearing has now been continued until late June 2020.
18          On January 9, 2020, Axon filed a motion for a preliminary injunction, seeking to
19   enjoin further FTC proceedings against it. (Doc. 15.)
20          On January 23, 2020, the FTC filed an opposition to Axon’s motion. (Doc. 19.)
21   The FTC relegated the merits of Axon’s constitutional claims to a footnote and instead
22   focused on whether the Court possesses subject matter jurisdiction. (Doc. 19 at 1, 14 n.12).
23          On January 30, 2020, Axon filed a reply. (Doc. 21.) That same day, Axon filed a
24   motion for expedited consideration. (Doc. 22.) Over the FTC’s opposition (Doc. 23), the
25   Court granted the motion and scheduled oral argument for April 1, 2020. (Doc. 24.)
26          On March 10, 2020 the Court issued a tentative order. (Doc. 29.)
27          On March 27, 2020, the New Civil Liberties Alliance (“NCLA”) filed a motion for
28   leave to submit an amicus brief in support of Axon. (Doc. 32.) That motion was granted.


                                                 -3-
 1   (Doc. 33.)
 2          On April 1, 2020, the Court heard oral argument. (Doc. 39.)2
 3          On April 2, 2020, Axon supplemented the record by filing certain documents
 4   generated during the administrative proceeding. (Doc. 40.)
 5                                            ANALYSIS
 6          “Subject-matter limitations on federal jurisdiction serve institutional interests. They
 7   keep the federal courts within the bounds the Constitution and Congress have prescribed.”
 8   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).                   “[C]ourts have an
 9   ‘independent obligation’ to police their own subject matter jurisdiction.” Animal Legal
10   Def. Fund v. U.S. Dep’t of Agric., 935 F.3d 858, 866 (9th Cir. 2019) (citation omitted). See
11   also Fed. R. Civ. Proc. 12(h)(3) (“If the court determines at any time that it lacks subject-
12   matter jurisdiction, the court must dismiss the action.”).
13          In general, district courts “have original jurisdiction of all civil actions arising under
14   the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. This includes
15   the authority to “declare the rights and other legal relations of any interested party seeking
16   such a declaration.” Id. § 2201. “This grant of jurisdiction, however, is not absolute.”
17   Kerr v. Jewell, 836 F.3d 1048, 1057 (9th Cir. 2016). Among other things, Congress can
18   “preclude[] district court jurisdiction” over claims pertaining to the conduct of an
19   administrative agency by creating a review framework that evinces a “fairly discernable”
20   intent to require such claims “to proceed exclusively through the statutory review scheme.”
21   Id. at 1057-58 (citation omitted). See also Bennett v. SEC, 844 F.3d 174, 178 (4th Cir.
22   2016) (“Congress can . . . impliedly preclude jurisdiction by creating a statutory scheme of
23   administrative adjudication and delayed judicial review in a particular court.”).
24          The issue here is whether Congress, by enacting the FTC Act, intended to require
25   constitutional challenges to the FTC’s structure and processes to be brought via the FTC
26   Act’s adjudicatory framework.       If so, this Court lacks subject matter jurisdiction to
27   2
             Due to the COVID-19 pandemic, the Court allowed counsel for the FTC and NCLA
28   to attend the hearing telephonically. (Docs. 31, 34.) Additionally, the Court allowed media
     organizations and members of the public to listen to the hearing telephonically. (Doc. 37.)


                                                  -4-
 1   entertain Axon’s claims.
 2   I.     Background Law
 3          On three occasions between 1994 and 2012, the Supreme Court addressed whether
 4   Congress’s enactment of a scheme of administrative adjudication should be interpreted as
 5   an implicit decision by Congress to preclude district court jurisdiction. Although none of
 6   those decisions involved the FTC Act, they control the analysis here. Cf. Bennett, 844 F.3d
 7   at 178-81 (identifying these cases as “the trilogy”).
 8          The first decision, Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994), addressed
 9   the preclusive effect of the Federal Mine Safety and Health Amendments Act of 1977
10   (“Mine Act”). Thunder Basin, a coal company, objected to a Mine Act regulation that
11   required it to post the names of certain union representatives. Id. at 203-04. Rather than
12   seek review of the regulation through the Mine Act’s judicial-review scheme, which
13   contemplates that “[c]hallenges to enforcement [will be] reviewed by the Federal Mine
14   Safety and Health Review Commission . . . and by the appropriate United States court of
15   appeals,” Thunder Basin filed a lawsuit in federal district court in which it argued that the
16   Mine Act’s review scheme violated its due process rights under the Fifth Amendment. Id.
17   at 204-06. The district court issued an injunction in Thunder Basin’s favor but the Supreme
18   Court reversed, concluding that the district court lacked subject matter jurisdiction over the
19   action. Id. at 205-07.
20          The Court held that when a statutory scheme, such as the Mine Act, “allocate[s]
21   initial review to an administrative body” and authorizes only “delayed judicial review,”
22   courts must analyze three factors—(1) “the statute’s language, structure, and purpose,” (2)
23   “its legislative history,” and (3) “whether the claims can be afforded meaningful review”—
24   when assessing whether Congress’s intent to “preclude initial judicial review” can be
25   “fairly,” if impliedly, “discerned” from the statutory scheme. Id. at 207. The Court then
26   analyzed these factors and concluded that all three supported a finding of preclusion.
27          First, the Court noted that the Mine Act creates a “detailed structure” for regulated
28   parties to seek review of enforcement activity under the Act—a mine operator is entitled


                                                 -5-
 1   to challenge an adverse agency order before an ALJ, then seek review of the ALJ’s order
 2   before the Federal Mine Safety and Health Review Commission, and then, if necessary,
 3   seek review of any adverse decision by the Commission in a federal Court of Appeals. Id.
 4   at 207-08. This structure, the Court concluded, “demonstrates that Congress intended to
 5   preclude challenges such as the present one.” Id. at 208. The Court also noted that the
 6   Mine Act contains provisions that enable the Secretary of Labor (who is responsible for
 7   enforcing the Mine Act) to file an action in district court when seeking certain types of
 8   relief. Id. at 209. Because “[m]ine operators enjoy no corresponding right,” the Court
 9   concluded these provisions served as further proof of Congress’s intent to preclude. Id.
10          Second, the Court stated that “[t]he legislative history of the Mine Act confirms this
11   interpretation.” Id. at 209-11.
12          Third, the Court addressed whether a finding of preclusion would result, “as a
13   practical matter,” in the elimination of Thunder Basin’s ability “to obtain meaningful
14   judicial review” of its claims. Id. at 213 (quotation omitted). The Court concluded that no
15   such risk was present because Thunder Basin’s “statutory and constitutional claims . . . can
16   be meaningfully addressed in the Court of Appeals.”          Id. at 215. In reaching this
17   conclusion, the Court observed that “[t]he Commission has addressed constitutional
18   questions in previous enforcement proceedings” but clarified that, “[e]ven if this were not
19   the case,” the availability of eventual review by an appellate court was sufficient. Id.
20          The second component of the trilogy, Free Enterprise Fund v. Public Co.
21   Accounting Oversight Bd, 561 U.S. 477 (2010), addressed the preclusive effect of the
22   Sarbanes-Oxley Act of 2002 (“the Sarbanes–Oxley Act”) and its interaction with the
23   Securities Exchange Act. Among other things, the Sarbanes–Oxley Act created an entity
24   called the Public Company Accounting Oversight Board (“PCAOB”), which was tasked
25   with providing “tighter regulation of the accounting industry.” Id. at 484. The PCAOB
26   was composed of five members who were appointed by the Securities and Exchange
27   Commission (“the Commission”). Id. The PCAOB’s broad regulatory authority included
28   enforcing not only the Commission’s rules, but also “its own rules,” and it possessed the


                                                 -6-
 1   authority to “issue severe sanctions in its disciplinary proceedings, up to and including the
 2   permanent revocation of a firm’s registration, a permanent ban on a person’s associating
 3   with any registered firm, and money penalties of $15 million.” Id. at 485.
 4          The plaintiff in Free Enterprise Fund was a Nevada accounting firm that been
 5   investigated by the PCAOB and then criticized in a report issued by the PCAOB. Id. at
 6   487. In a lawsuit filed in federal district court, the accounting firm argued that the
 7   PCAOB’s structure was unconstitutional because its board members, as well as the
 8   Commission members who appointed them, were shielded from Presidential control. Id.
 9   The district court concluded it had subject matter jurisdiction over the lawsuit but rejected
10   the accounting firm’s constitutional claim on the merits. Id. at 488. The Supreme Court
11   reversed, agreeing with the district court’s jurisdictional analysis but concluding that, on
12   the merits, the PCAOB’s structure was unconstitutional.
13          When addressing the jurisdictional issue, the Court cited Thunder Basin as
14   supplying the relevant standards but concluded that, under those standards, jurisdiction was
15   not precluded. Id. at 489-91. Central to the Court’s analysis was the fact that the relevant
16   adjudicatory framework didn’t provide for judicial review over all of the PCAOB’s
17   activities. Specifically, the Commission was only empowered “to review any [PCAOB]
18   rule or sanction.” Id. at 489. Commission action, in turn, could receive judicial review
19   under 15 U.S.C. § 78y. Id. This structure was underinclusive, the Court stated, because it
20   “provides only for judicial review of Commission action, and not every Board action is
21   encapsulated in a final Commission order or rule.” Id. Put another way, the Court did “not
22   see how [the accounting firm] could meaningfully pursue [its] constitutional claims”
23   because the conduct it wished to challenge (e.g., the PCAOB’s release of the critical report)
24   “is not subject to judicial review.” Id. at 489-90. Thus, the Court concluded that Congress
25   did not intend to “strip the District Court of jurisdiction over these claims.” Id. at 491.
26          The final component of the trilogy, Elgin v. Dep’t of Treasury, 567 U.S. 1 (2012),
27   addressed the preclusive effect of the Civil Service Reform Act of 1978 (“CSRA”). The
28   CSRA is a “comprehensive system for reviewing personnel action taken against federal


                                                  -7-
 1   employees.” Id. at 5 (quotation omitted). Under the CSRA, an employer seeking to
 2   terminate (or pursue certain other adverse employment actions against) a covered employee
 3   must provide notice, representation, an opportunity to respond, and a reasoned decision.
 4   Id. at 5-6. An employee who disagrees with the agency’s decision may seek review by the
 5   Merit Systems Protection Board (“MSPB”). Id. at 6. And an employee who disagrees with
 6   the MSPB’s decision may seek judicial review in the Federal Circuit. Id.
 7          In Elgin, a male employee was terminated because he hadn’t registered with the
 8   Selective Service. Id. at 6-7. The employee appealed to the MPSB, arguing that the statute
 9   requiring men (but not women) to register with the Selective Service is unconstitutional,
10   but the employee didn’t seek further review in the Federal Circuit after the MSPB rejected
11   his claim—instead, he (and others) filed a lawsuit in federal district court raising the same
12   constitutional challenge and requesting various forms of equitable relief, including
13   reinstatement.    Id.   The district court concluded it had jurisdiction to resolve the
14   constitutional claim but the Supreme Court reversed, holding that “the CSRA precludes
15   district court jurisdiction over petitioners’ claims even though they are constitutional
16   claims for equitable relief.” Id. at 8.
17          The Court began by reaffirming that, under Thunder Basin, “the appropriate
18   inquiry” when evaluating whether Congress intended to preclude district court jurisdiction
19   “is whether it is ‘fairly discernible’ from the [statute] that Congress intended [litigants] to
20   proceed exclusively through the statutory review scheme, even in cases in which the
21   [litigants] raise constitutional challenges to federal statutes.” Id. at 8-10. Next, the Court
22   “examined the CSRA’s text, structure, and purpose.” Id. at 10-11. After discussing the
23   various forms of review available under the statute, the Court concluded that “[g]iven the
24   painstaking detail with which the CSRA sets out the method for covered employees to
25   obtain review of adverse employment actions, it is fairly discernible that Congress intended
26   to deny such employees an additional avenue of review in district court.” Id. at 11-12. The
27   Court also noted that the CSRA expressly allows employees to assert one particular type
28   of claim in federal district court. Id. at 13 (citing 5 U.S.C. § 7702(b)(2)). The existence of


                                                  -8-
 1   this provision, the Court stated, “demonstrates that Congress knew how to provide
 2   alternative forums for judicial review based on the nature of an employee’s claim. That
 3   Congress declined to include an exemption . . . for challenges to a statute’s constitutionality
 4   indicates that Congress intended no such exception.” Id.
 5          The Court also addressed whether a preclusion finding would effectively “foreclose
 6   all meaningful judicial review” of the plaintiffs’ constitutional claim. Id. at 15-21 (citing
 7   Free Enterprise Fund, 561 U.S. at 489). The Court concluded that such a risk was not
 8   present, even though “the MSPB has repeatedly refused to pass upon the constitutionality
 9   of legislation,” because the Federal Circuit, “an Article III court fully competent to
10   adjudicate [constitutional] claims,” could address those constitutional claims during the
11   final stage of the statutory review process. Id. at 16-18. The Court also rejected the notion
12   that the Federal Circuit would be hamstrung by an inadequately developed record when
13   conducting this review, explaining that “[e]ven without factfinding capabilities, the Federal
14   Circuit may take judicial notice of facts relevant to the constitutional question” and noting
15   that “we see nothing extraordinary in a statutory scheme that vests reviewable factfinding
16   authority in a non-Article III entity that has jurisdiction over an action but cannot finally
17   decide the legal question to which the facts pertain.” Id. at 19-21.
18   II.    Whether It Is “Fairly Discernable” From The FTC Act That Congress Intended To
            Preclude District Court Jurisdiction Over Axon’s Constitutional Challenges
19
20          With this backdrop in mind, the Court will turn to the FTC Act. Nothing in the FTC

21   Act expressly divests district courts of jurisdiction to entertain constitutional claims of the

22   sort raised by Axon in this action, but Thunder Basin, Free Enterprise Fund, and Elgin all

23   recognize that Congress may implicitly preclude such jurisdiction through the enactment

24   of an administrative review scheme. The question here is whether such intent is “fairly

25   discernable” from the FTC Act. Thunder Basin, 510 U.S. at 207 (citation omitted).

26          A.     Text, Structure, And Purpose Of The FTC Act

27          Under Thunder Basin and its progeny, the first factor to consider when assessing

28   “[w]hether a statute is intended to preclude initial judicial review” is “the statute’s



                                                  -9-
 1   language, structure, and purpose.” Thunder Basin, 510 U.S. at 207. This factor strongly
 2   supports a finding of preclusion in this case.
 3          The text and structure of the FTC Act closely resemble those of the Mine Act, which
 4   was the statutory scheme at issue in Thunder Basin. The FTC Act sets out a detailed
 5   scheme for preventing the use of unfair methods of competition. 15 U.S.C. § 45(a)-(b).
 6   Additionally, the FTC Act’s enforcement provisions create timelines and mechanisms for
 7   adjudicating alleged violations that are similar to those outlined in the Mine Act. Compare
 8   15 U.S.C. § 45(b) with 30 U.S.C. § 815. Finally, and most important, the FTC Act’s
 9   judicial review process is similar to the Mine Act’s, up to and including conferring
10   “exclusive jurisdiction” upon the relevant Court of Appeals to affirm, modify, or set aside
11   final agency orders. Compare 15 U.S.C. § 45(c)-(d) with 30 U.S.C. § 816(a). In Thunder
12   Basin, the Supreme Court held that this type of “detailed structure” suggested “that
13   Congress intended to preclude challenges such as the present one.” 510 U.S. at 208.
14   Similarly, in Elgin, the Supreme Court held when a statutory scheme sets out in
15   “painstaking detail” the process for aggrieved parties to obtain review of adverse decisions,
16   “it is fairly discernible that Congress intended to deny such employees an additional avenue
17   of review in district court.” 567 U.S. at 11-12. The FTC Act has a “detailed structure” that
18   includes “painstaking detail” concerning how to seek review, so the same inference arises
19   here. Cf. Hill v. SEC, 825 F.3d 1236, 1242 (11th Cir. 2016) (concluding that a review
20   scheme “materially indistinguishable” from that in Thunder Basin demonstrated
21   congressional intent to preclude district court jurisdiction).3
22          The FTC Act also contains a provision authorizing the FTC (but not regulated
23   parties) to file a lawsuit in federal district court. See 15 U.S.C. § 53(a) (authorizing the
24   FTC to “bring suit in a district court of the United States” when certain conditions are
25   satisfied). In Thunder Basin, the Supreme Court stated that an inference of preclusive
26
     3
27          In its reply, Axon points out several ways in which the text, structure, and purpose
     of the FTC Act arguably differ from the text, structure, and purpose of the CSRA. (Doc.
28   21 at 4-5.) However, Axon does not attempt to make such a showing with respect to the
     Mine Act.


                                                 - 10 -
 1   effect arose because the Mine Act allowed the Secretary of Labor to file certain claims in
 2   district court but “[m]ine operators enjoy no corresponding right.” 510 U.S. at 209. See
 3   also Elgin, 567 U.S. at 13 (provision allowing employees to file claims in district court
 4   showed that “Congress knew how to provide alternative forums for judicial review based
 5   on the nature of an employee’s claim.            That Congress declined to include an
 6   exemption . . . for challenges to a statute’s constitutionality indicates that Congress
 7   intended no such exception.”). So, too, here.
 8          Finally, the purpose of the FTC Act suggests that Congress intended to preclude
 9   district court jurisdiction. Congress intended the FTC to act as a successor to the Interstate
10   Commerce Commission and enforce “its broad mandate to police unfair business conduct.”
11   FTC v. AT&T Mobility LLC, 883 F.3d 848, 854 (9th Cir. 2018). To that end, “Congress
12   deliberately gave the FTC broad enforcement powers.” Id. This is similar to the Mine
13   Act’s purpose of “strengthen[ing] and streamlin[ing] health and safety enforcement
14   requirements,” Thunder Basin, 510 U.S. 221, as well as the CSRA’s purpose of introducing
15   an “integrated scheme of administrative and judicial review” to “replace an outdated
16   patchwork of statutes and rules,” Elgin, 567 U.S. at 13-14 (citation omitted). In other
17   words, where Congress acts to introduce a statutory scheme that brings order from chaos,
18   it indicates that Congress intended to preclude district court jurisdiction. The FTC Act was
19   such an attempt.4
20          …
21          …
22
23
     4
             This conclusion is bolstered by the slate of recent cases concluding that the SEC’s
     authorizing legislation precludes district court jurisdiction over constitutional challenges
24   to the SEC’s structure. See, e.g., Bennett, 844 F.3d at 181-82; Hill, 825 F.3d at 1242-1245;
     Tilton v. SEC, 824 F.3d 276, 282-81 (2d Cir. 2016); Jarkesy v. SEC, 803 F.3d 9, 16-17
25   (D.C. Cir. 2015); Bebo v. SEC, 799 F.3d 765 (7th Cir. 2015). Although those decisions are
     not binding here, their logic is persuasive. The review provisions of the FTC Act are
26   “materially indistinguishable,” Hill, 825 F.3d at 1242, and “nearly identical,” Jarkesy, 803
     F.3d at 16, to those contained in 15 U.S.C. § 78y, which itself resembles the review
27   provisions in the Mine Act. Thus, the Court is not persuaded by the NCLA’s colorful
     argument that Bennett, Hill, Tilton, Jarkesy, and Bebo were all wrongly decided and this
28   Court should not “follow the herd of courts off the cliff in disregarding the jurisdictional
     significance of Free Enterprise.” (Doc. 32-2 at 21.)


                                                 - 11 -
 1          B.     Legislative History Of The FTC Act
 2          Thunder Basin suggests the second relevant preclusion factor is the underlying
 3   statute’s legislative history. 510 U.S. at 207. However, Justice Scalia, joined by Justice
 4   Thomas, issued a concurring opinion in Thunder Basin objecting to the consideration of
 5   legislative history as part of the preclusion analysis, stating that such consideration only
 6   “serve[d] to maintain the illusion that legislative history is an important factor in this
 7   Court’s deciding of cases, as opposed to an omnipresent makeweight for decisions arrived
 8   at on other grounds.” Id. at 219 (Scalia, J., concurring).
 9          The Supreme Court’s subsequent decisions in this area, Free Enterprise Fund and
10   Elgin, did not address (much less focus on) legislative history, and the Supreme Court has
11   issued subsequent opinions in other contexts that reject the use of legislative history as a
12   legitimate interpretative tool. See, e.g., Epic Sys. Corp. v. Lewis, 138 S.Ct. 1612, 1631
13   (2018) (“[L]egislative history is not the law. It is the business of Congress to sum up its
14   own debates in its legislation, and once it enacts a statute [w]e do not inquire what the
15   legislature meant; we ask only what the statute means.”) (citations and internal quotation
16   marks omitted). Thus, it is unclear whether this portion of Thunder Basin retains validity.
17   Indeed, the FTC does not mention legislative history in its response brief (Doc. 19) and
18   Axon barely mentions it its reply (Doc. 21 at 4 [criticizing the FTC for failing to “point to
19   legislative history for the FTC Act that is similar to the CSRA’s”]).
20          In any event, to the extent legislative history remains a relevant consideration, and
21   to the extent it is possible to draw any meaningful conclusions from the FTC Act’s
22   legislative history (which the Court doubts), it tends to support the inference that Congress
23   sought to preclude district court jurisdiction over the type of claims presented here. Judicial
24   review of final, and only final, FTC actions was a component of the FTC Act from its
25   earliest iterations.   See Marc Winerman, The Origins of the FTC: Concentration,
26   Cooperation, Control, and Competition, 71 Antitrust L. J. 1, 4 (2003). The debate focused
27   on the breadth of judicial review and settled on the standard contained in § 45 to this day:
28   deference to the FTC’s findings of fact, but otherwise silent. Id. at 5, 76-77, 80 (discussing


                                                 - 12 -
 1   the FTC Act’s proponents’ “essential faith in the workings of a commission”), 90-92. It
 2   does not appear Congress ever considered amending the FTC Act to route complaints
 3   through any process other than administrative proceedings. Id.
 4          C.     Availability Of Meaningful Review And Associated Considerations
 5          In Thunder Basin, the Supreme Court identified the third preclusion factor as
 6   “whether the claims can be afforded meaningful review” and then addressed—in the
 7   portion of the opinion concerning this factor—whether the claims were “wholly collateral”
 8   to the statute’s review provisions and whether the claims fell outside the agency’s
 9   expertise. 510 U.S. at 207, 212-15. However, in both Elgin and Free Enterprise Fund, the
10   Supreme Court seemed to frame the third factor as a conjunctive, three-part test involving
11   consideration of (1) whether a finding of preclusion would foreclose all meaningful judicial
12   review; (2) whether the suit is “wholly collateral” to a statute’s review provisions; and (3)
13   whether the claims are “outside the agency’s expertise.” Elgin, 567 U.S. at 15-16; Free
14   Enterprise Fund, 561 U.S. at 489-90. It is therefore unclear whether these are distinct
15   factors or simply different ways of addressing the same thing.
16          Although the Ninth Circuit has not resolved this issue, other appellate courts have
17   recognized its “unsettled” nature and concluded that “the most critical thread in the case
18   law is . . . whether the plaintiff will be able to receive meaningful judicial review without
19   access to the district courts.” Bebo, 799 F.3d at 774. See also Hill, 825 F.3d at 1245 (“We
20   agree with the Second and Seventh Circuits that the first factor—meaningful judicial
21   review—is ‘the most critical thread in the case law.’”) (citation omitted). The Court agrees
22   and will follow the same approach here.
23                 1.     Availability Of Meaningful Review
24          Axon’s overarching argument is that this case “is materially indistinguishable” from
25   Free Enterprise Fund and that “the FTC Act affords no meaningful review of Axon’s
26   claims outside this lawsuit.” (Doc. 21 at 2-5.) This argument is unavailing.
27          As noted, Free Enterprise Fund focused on the fact that the PCAOB could engage
28   in some forms of regulatory activity, including the issuance of reports, that were effectively


                                                 - 13 -
 1   immune from judicial review due to a mismatch in the administrative review scheme—the
 2   SEC could only review a “rule or sanction” promulgated by the PCAOB, “and not every
 3   Board action is encapsulated in a final Commission order or rule.” 561 U.S. at 489.
 4          This sort of mismatch is not present under the FTC Act, at least with respect to the
 5   constitutional claims Axon seeks to raise here.5 Fundamentally, Axon believes the FTC
 6   shouldn’t be allowed to investigate or challenge its acquisition of Vievu. Yet these are
 7   claims that Axon can present during the pending administrative proceeding—indeed, Axon
 8   has now presented them6—and then renew, if necessary, when seeking review of the FTC’s
 9   final cease-and-desist order in a federal appellate court. Critically, Axon acknowledges
10   that it “could, in theory, raise its constitutional claims on appeal from an adverse
11   Commission order” and merely argues that the availability of such review “is irrelevant”
12   because “the Commission rules do not allow Axon to depose the DOJ officials who
13   participated in the clearance process without first getting the permission of the FTC-
14   appointed ALJ” and “there will be no guarantee of an administrative record that will allow
15   a reviewing court to decide those claims.” (Doc. 21 at 7-8.) But these are essentially the
16   same arguments the Supreme Court rejected in Thunder Basin and Elgin, which hold that
17   the eventual availability of review in a federal appellate court—even if preceded by
18   litigation before administrative bodies that refused to consider or develop the constitutional
19   claims—is sufficient. Thunder Basin, 510 U.S. at 213-15 (finding of preclusion warranted
20   because Thunder Basin’s “statutory and constitutional claims . . . can be meaningfully
21   addressed in the Court of Appeals,” “[e]ven if” the agency has a track record of refusing to
22   consider such claims during the administrative proceeding); Elgin, 567 U.S. at 16-21 (no
23   risk that finding of preclusion would foreclose meaningful review, even though “the MSPB
24
     5
            During oral argument, Axon emphasized that the Court must conduct an
25   independent preclusion analysis as to each of its three constitutional claims. The Court has
     done so and concludes, for the reasons discussed below, that Axon may obtain meaningful
26   review of each claim through the FTC’s administrative framework, that none of the three
     claims is wholly collateral to the FTC Act’s review provisions, and that the FTC’s agency
27   expertise could be brought to bear on each claim.
     6
28          See FTC Doc. No. D9389, Answer and Defenses of Respondent Axon Enter. Inc.,
     Affirmative Defenses 14-18. This document is available here.


                                                 - 14 -
 1   has repeatedly refused to pass upon the constitutionality of legislation,” because the Federal
 2   Circuit, “an Article III court fully competent to adjudicate [constitutional] claims,” could
 3   address those claims during the final stage of the statutory review process or remand to the
 4   MSPB with instructions to receive the necessary evidence).
 5          Similarly, here, if the FTC issues an adverse decision and Axon seeks further
 6   review, the Ninth Circuit can take judicial notice of facts that bear upon Axon’s
 7   constitutional claims. Singh v. Ashcroft, 393 F.3d 903, 905 (9th Cir. 2004) (holding that,
 8   even though a statute limited the Ninth Circuit to reviewing the administrative record, “it
 9   is nonsense to suppose that we are so cabined and confined that we cannot exercise the
10   ordinary power of any court to take notice of facts that are beyond dispute”). And if the
11   facts needed by the Ninth Circuit are beyond judicial notice, the FTC Act specifically
12   provides that “the court may order such additional evidence to be taken before the [FTC]
13   and to be adduced upon the hearing in such manner and upon such terms and conditions as
14   to the court may seem proper.” 15 U.S.C. § 45(c). In other words, “there is nothing
15   extraordinary in a statutory scheme that vests reviewable authority in a non-Article III
16   entity that has jurisdiction over an action but cannot finally decide the legal question to
17   which the facts pertain.” Elgin, 567 U.S. at 19. See also Bank of La. v. FDIC, 919 F.3d
18   916, 925-928 (5th Cir. 2019) (rejecting claim that statute did not provide for meaningful
19   judicial review because the administrative proceedings only allowed “limited discovery”).
20          Axon attempts to escape this conclusion by narrowly focusing on particular aspects
21   of the FTC’s conduct and arguing that those aspects are effectively immune from judicial
22   review. For example, Axon argues that “the clearance decision, which put the FTC, rather
23   than the DOJ, in charge of the Axon/Vievu merger,” was an effectively unreviewable
24   decision that “caused real harm before any administrative action was filed.” (Doc. 21 at
25   6.) Axon also contends in a footnote that the mere fact of “being regulated” by the FTC is
26   a cognizable injury. (Id. at 6 n.4.)
27          The problem with these arguments is that they are divorced from the facts of this
28   case. Even assuming arguendo that a company that was investigated by the FTC for


                                                 - 15 -
 1   acquiring a competitor, spent money complying with the FTC’s investigative demands, and
 2   ultimately persuaded the FTC not to oppose the acquisition might lack an effective
 3   mechanism for challenging the constitutionality of the FTC’s investigatory effort (because
 4   there would be no administrative proceeding in which to raise those claims), Axon stands
 5   in different shoes here. It didn’t file this lawsuit in mid-2018, upon the FTC’s initiation of
 6   the investigation. Instead, it filed suit 18 months later, mere hours before the FTC initiated
 7   an administrative proceeding against it (which Axon was apparently racing to the
 8   courthouse to beat). Thus, unlike the accounting firm in Free Enterprise Fund, which had
 9   its reputation impugned by a critical report issued by the PCAOB but could not challenge
10   that report in any subsequent administrative proceeding, here Axon can raise (and has
11   raised) all of its constitutional challenges, including its challenge to the clearance process,
12   during the FTC administrative proceeding7 and may renew those challenges when seeking
13   review by a federal appellate court. See 15 U.S.C. § 45(c)-(d) (an entity dissatisfied with
14   an FTC cease-and-desist order may seek review in the court of appeals “within any circuit
15   where the method of competition or the act or practice in question was used or where such
16   person, partnership, or corporation resides or carries on business,” and the appellate court
17   thereafter has exclusive jurisdiction to “affirm, enforce, modify, or set aside orders of the
18   Commission”).
19          Axon also contends that the absence of effective judicial review is demonstrated by
20   the fact that it (like the accounting firm in Free Enterprise Fund) filed this lawsuit before
21   the initiation of administrative proceedings. (Doc. 21 at 3 & n.3.) This argument overlooks
22   that the plaintiff in Thunder Basin also filed a pre-enforcement challenge, yet the Supreme
23   7
            Following oral argument, Axon filed documents showing that the attorneys
24   representing the FTC in the administrative proceeding have refused to comply with Axon’s
     requests for discovery pertaining to the FTC/DOJ clearance process. (Doc. 40.) These
25   documents do not alter the “meaningful review” analysis for two reasons. First, the
     documents only reflect the existence of a discovery dispute between counsel that has not
26   yet been brought to the ALJ’s attention. The ALJ could, at least theoretically, side with
     Axon and order the FTC’s counsel to produce the requested discovery materials. Second,
27   even if Axon is barred from seeking clearance-related discovery during the administrative
     proceeding, Thunder Basin and Elgin hold that the appellate courts’ eventual ability to
28   consider constitutional claims during the final stage of the review process and, if necessary,
     remand for additional fact-finding means that “meaningful review” remains available.


                                                 - 16 -
 1   Court still concluded that conferring jurisdiction upon the district court would “be inimical
 2   to the structure and purpose” of the comprehensive statutory review scheme. Thunder
 3   Basin, 510 U.S. at 781. Free Enterprise Fund did not overrule Thunder Basin on this point.
 4   561 U.S. at 490-91. See also Hill, 825 F.3d at 1249 (“[I]t makes no difference that the
 5   Gray respondents filed their complaint in the face of an impending, rather than extant,
 6   enforcement action.     The critical fact is that the Gray respondents can seek full
 7   postdeprivation relief under § 78y.”); Great Plains Coop v. Commodity Futures Trading
 8   Comm’n, 205 F.3d 353, 355 (8th Cir. 2000) (“Great Plains’s complaint is an impermissible
 9   attempt to make an ‘end run’ around the statutory scheme. Allowing the target of an
10   administrative complaint simply to file for an injunction in a federal district court
11   would . . . allow the plaintiff to short-circuit the administrative review process and the
12   development of a detailed factual record by the agency.”).
13          Finally, the NCLA identifies three cases—(1) Lucia v. SEC, 138 S. Ct. 2044 (2018),
14   (2) McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479 (1991), and (3) Veterans for
15   Common Sense v. Shinseki, 678 F.3d 1013 (9th Cir. 2012)—as purportedly showing that
16   district courts possess jurisdiction to resolve the sort of constitutional challenges Axon
17   seeks to raise here (Doc. 32-2).8 All three decisions are easily distinguishable.
18          In Lucia, the petitioner had been charged with securities law violations by the SEC.
19   138 S.Ct. at 2049-50. During the ensuing administrative proceeding, Lucia sought to raise
20   a constitutional challenge—he argued the SEC ALJ presiding over his case hadn’t been
21   appointed in the manner required by the Appointments Clause of Article II of the
22   Constitution. Id. This challenge went nowhere during the administrative proceeding
23   (which resulted in the imposition of a $300,000 fine and a lifetime ban from the securities
24   industry), but Lucia renewed it when seeking review by the D.C. Circuit (which also
25   rejected it) and again when seeking review in the Supreme Court. Id. at 2050-51. The
26   Supreme Court agreed with Lucia on the merits of his Appointments Clause claim, id. at
27
     8
28         Axon did not cite Lucia or Shinseki in its motion or reply but did include one citation
     to McNary. (Doc. 15 at 11.)


                                                - 17 -
 1   2051-55, and then stated that “[t]he only issue left is remedial.” Id. at 2055. Because Lucia
 2   had raised a “timely challenge” by “contest[ing] the validity of [the ALJ’s] appointment
 3   before the Commission, and continued pressing that claim in the Court of Appeals and [the
 4   Supreme Court],” the Court concluded he was entitled to a new hearing before a different,
 5   properly-appointed ALJ. Id. at 2055-56.
 6          It is curious that the NCLA views Lucia as supporting Axon’s jurisdictional claims.
 7   Unlike Axon, the petitioner in Lucia didn’t file a preemptive lawsuit in federal court when
 8   he learned the SEC would be pursuing an administrative proceeding against him. Instead,
 9   he raised his constitutional claims during the administrative proceeding and then renewed
10   them when seeking review of the agency’s final decision in an appellate court. Indeed, the
11   Supreme Court identified his conscientious compliance with the requirements of the
12   administrative-review scheme as a reason why he was entitled to relief. Although Lucia
13   and his counsel may, understandably, view the relief that was ultimately granted in Lucia
14   as less-than-meaningful in practice, 9 the Lucia decision itself—to the extent it says
15   anything about implicit preclusion—tends to reaffirm the Supreme Court’s holdings in
16   Thunder Basin and Elgin that eventual review in an appellate court is meaningful review.
17          Next, in McNary, a group of undocumented aliens filed an action in district court
18   asserting that the Immigration and Naturalization Service had committed a pattern and
19   practice of constitutional violations when administering a particular immigration benefit
20   program. 498 U.S. at 483-84. The question presented in McNary was whether section
21   210(e) of the Immigration and Nationality Act (“INA”), “which bars judicial review of
22   individual determinations except in deportation proceedings, also forecloses this general
23   challenge to the INS’[s] unconstitutional practices.” Id. at 491. The Supreme Court
24   concluded the district court possessed jurisdiction over the pattern-and-practice lawsuit
25   9
            The NCLA, which “now represents Ray Lucia,” argues that his “odyssey belies
26   blithe statements that eventual, possible appellate review is ‘meaningful review’ for [a
     claim alleging] a defect in the tribunal itself.” (Doc. 32-2 at 14.) Likewise, Axon’s counsel
27   stressed during oral argument that a years-long administrative and appellate process that
     might result in a redo of the entire process couldn’t possibly amount to meaningful review.
28   Although the Court doesn’t discount these sentiments, they find no support in Lucia, Elgin,
     and Thunder Basin, which the Court must follow.


                                                - 18 -
 1   because: (1) the plain language of section 210(e) only barred jurisdiction over lawsuits
 2   challenging “the denial of an individual application” and thus did not, by implication,
 3   encompass “general collateral challenges to unconstitutional practices and policies used by
 4   the agency in processing applications” (id. at 491-92): (2) the statute also contained a
 5   provision requiring appellate courts to limit their review to the administrative record, yet
 6   the type of administrative record created in an individual case10 would be meaningless in a
 7   pattern-and-practice case (id. at 492-94); and (3) Congress could have mirrored “more
 8   expansive” language from other statutes, so its choice to use narrower language in section
 9   210(e) was suggestive of an intent to allow the plaintiffs’ claim to proceed (id. at 494).
10   Additionally, the Court noted:
11          [B]ecause there is no provision for direct judicial review of the denial [of the
            requested benefit] . . . unless the alien is later apprehended and deportation
12
            proceedings are initiated, most aliens denied [the requested benefit] can
13          ensure themselves review in courts of appeals only if they voluntarily
            surrender themselves for deportation. Quite obviously, that price is
14          tantamount to a complete denial of judicial review for most undocumented
15          aliens.
16   Id. at 496-97.

17          There are at least four reasons why this case is different from, and not controlled by,

18   McNary. First, because McNary addressed whether an affirmative jurisdiction-stripping

19   statute encompassed a certain type of claim, the Court performed a textual analysis that

20   turned on the wording of the statutory provision in question.11 Here, the question isn’t

21   whether Axon’s claims fall within some provision of the FTC Act that attempts to strip

22   district courts of jurisdiction over certain categories of claims. Instead, the question is

23   whether the existence of the regulatory scheme itself evinces an implicit judgment by

24
     10
            Specifically, that record would “consist[] solely of a completed application form, a
25   report of medical examination, any documents or affidavits that evidence an applicant’s
     agricultural employment and residence, and notes, if any, from [a Legalization Office]
26   interview.” Id. at 493.
     11
27          The provision at issue in McNary, codified at 8 U.S.C. § 1160(e)(1), provides:
     “There shall be no administrative or judicial review of a determination respecting an
28   application for adjustment of status under this section except in accordance with this
     subsection.”


                                                 - 19 -
 1   Congress that district court jurisdiction should be precluded. Second, and in a related vein,
 2   McNary was decided before Thunder Basin, Free Enterprise Fund, and Elgin, which are
 3   the key cases addressing the topic of implicit preclusion. To the extent there is any conflict
 4   between McNary and the trilogy, the later-decided cases control. Third, the appellate-
 5   review provisions of section 210(e) of the INA and the FTC Act are materially different—
 6   the former requires appellate courts to limit their review to the administrative record while
 7   the latter specifically allows appellate courts to remand for additional fact-finding.12 Cf.
 8   Elgin, 567 U.S. at 21 n.11 (distinguishing McNary because it involved “a statutory review
 9   scheme that provided no opportunity for the plaintiffs to develop a factual record relevant
10   to their constitutional claims before the administrative body and then restricted judicial
11   review to the administrative record created in the first instance,” whereas “the CSRA
12   review process is not similarly limited”). Fourth, and finally, an adverse jurisdictional
13   ruling in McNary would have required the plaintiffs to voluntarily surrender for deportation
14   in order to pursue their claims. Axon, in contrast, does not have to “bet the farm” to obtain
15   review—it can raise its constitutional claims during the existing administrative proceeding.
16   See, e.g., Jarkesy, 803 F.3d at 20-21 (distinguishing McNary on this ground); Bebo, 799
17   F.3d at 775 n.3 (same).
18          Last, in Shinseki, the plaintiffs brought a class action against the Department of
19   Veterans Affairs (“VA”), arguing that “the VA’s handing of mental health care and service-
20   related disability claims deprives [the plaintiffs] of property in violation of the Due Process
21   Clause of the Constitution and violates the VA’s statutory duty to provide timely medical
22   care and disability benefits.” 678 F.3d at 1017. The Ninth Circuit addressed whether “the
23
     12
            Compare 8 U.S.C. § 1160(e)(3)(B) (“Such judicial review shall be based solely
24   upon the administrative record established at the time of the review by the appellate
     authority and the findings of fact and determinations contained in such record shall be
25   conclusive unless the applicant can establish abuse of discretion or that the findings are
     directly contrary to clear and convincing facts contained in the record considered as a
26   whole.”) with 15 U.S.C. § 45(c) (“If either party shall apply to the court for leave to adduce
     additional evidence, and shall show to the satisfaction of the court that such additional
27   evidence is material and that there were reasonable grounds for the failure to adduce such
     evidence in the proceeding before the Commission, the court may order such additional
28   evidence to be taken before the Commission and to be adduced upon the hearing in such
     manner and upon such terms and conditions as to the court may seem proper.”).

                                                 - 20 -
 1   Veterans’ Judicial Review Act [‘VJRA’] . . . deprives us of jurisdiction over these claims.”
 2   Id. at 1019. The court explained:
 3          [T]he VJRA supplies two independent means by which we are disqualified
            from hearing veterans’ suits concerning their benefits. First, Congress has
 4
            expressly disqualified us from hearing cases related to VA benefits in [38
 5          U.S.C.] § 511(a) . . . and second, Congress has conferred exclusive
            jurisdiction over such claims to the Veterans Court and the Federal Circuit.
 6
     Id. at 1022-23. With this backdrop in mind, the court concluded the district court lacked
 7
     jurisdiction over the plaintiffs’ first two claims, which related to mental health care (id. at
 8
     1026-28) and disability benefit claims (id. at 1028-32). However, with respect to the
 9
     plaintiffs’ final claim—a constitutional challenge to the procedures employed by VA
10
     regional offices—the court concluded it fell outside the VJRA’s jurisdiction-stripping
11
     provision because (1) as a textual matter, section 511(a) only precludes judicial review of
12
     “‘decisions’ affecting the provision of benefits to any individual claimants,” yet the
13
     plaintiffs “do[] not challenge decisions at all. A consideration of the constitutionality of
14
     the procedures in place, which frame the system by which a veteran presents his claims to
15
     the VA, is different than a consideration of the decisions that emanate through the course
16
     of the presentation of those claims”; and (2) “the VJRA does not provide a mechanism by
17
     which the organizational plaintiffs here might challenge the absence of system-wide
18
     procedures, which they contend are necessary to afford due process. . . . Because [the
19
     plaintiffs] would be unable to assert [their] claim in the review scheme established by the
20
     VJRA, that scheme does not operate to divest us of jurisdiction.” Id. at 1033-35 (internal
21
     citation omitted).
22
            Shinseki is distinguishable for many of the same reasons as McNary. It addressed
23
     whether an affirmative jurisdiction-stripping statute should, as a textual matter, be
24
     construed to encompass a particular type of claim and emphasized that an adverse ruling
25
     would effectively preclude the plaintiffs from ever raising their claim. Here, the question
26
     is whether the FTC Act evinces an implied intent to preclude district court jurisdiction and
27
     an adverse ruling wouldn’t preclude Axon from raising its claims—it has already done so
28
     in the pending administrative proceeding and can renew them, if necessary, when seeking

                                                 - 21 -
 1   review in an appellate court.
 2                  2.    Wholly Collateral
 3          The next consideration is whether the claim is “wholly collateral” to the statute’s
 4   review provisions. Unfortunately, “the reference point for determining whether a claim is
 5   ‘wholly collateral’ is not free from ambiguity.” Bennett, 844 F.3d at 186. “Neither Elgin
 6   nor Free Enterprise Fund clearly defines the meaning of ‘wholly collateral.’” Bebo, 799
 7   F.3d at 773.
 8          Since Elgin, courts seeking to assess whether a claim is “wholly collateral” have
 9   taken two approaches. Bebo, 799 F.3d at 773-74. First, some courts have looked to “the
10   relationship between the merits of the constitutional claim and the factual allegations
11   against the plaintiff.” Id. at 773. These courts have taken their cue from Free Enterprise
12   Fund, which concluded that the accounting firm’s claims were “wholly collateral” because
13   they were unrelated to “any . . . orders or rules from which review might be sought.” 561
14   U.S. at 489-491. As a result, these courts have concluded that a claim is wholly collateral
15   if the basis for the claim would exist regardless of the merits decision of the agency. Hill
16   v. SEC, 114 F. Supp. 3d 1297, 1309 (N.D. Ga. 2015) (“What occurs at the administrative
17   proceeding and the SEC’s conduct there is irrelevant to this proceeding which seeks to
18   invalidate the entire statutory scheme.”); Duka v. SEC, 103 F. Supp. 3d 382, 391 (S.D.N.Y.
19   2015) (“Similarly, [plaintiff] contends that her Administrative Proceeding may not
20   constitutionally take place, and she does not attack any order that may be issued in her
21   administrative proceeding relating to the outcome of the SEC action.”) (internal quotations
22   omitted); Gupta v. SEC, 796 F. Supp. 2d 503, 513 (S.D.N.Y. 2011) (“These
23   allegations . . . would state a claim even if Gupta were entirely guilty of the charges made
24   against him in the OIP.”). Notably, these courts have either been directly overruled or had
25   their holdings called into serious doubt. Hill, 825 F.3d at 1252; Tilton, 824 F.3d at 291.
26          Second, other courts have looked to Elgin when evaluating the meaning of “wholly
27   collateral.” Bebo, 799 F.3d at 774. These courts seize on Elgin’s conclusion that the claims
28   in that case were not wholly collateral because they were “the vehicle by which [plaintiffs]


                                                - 22 -
 1   seek to reverse the removal decision, to return to federal employment, and to receive
 2   compensation.” 567 U.S. at 22. The Courts of Appeals that have chosen between these
 3   two approaches have unanimously favored the second approach. Bennett, 844 F.3d at 187
 4   (“However, we think the second reading is more faithful to the more recent Supreme Court
 5   precedent . . . .”); Tilton, 824 F.3d at 288 (“The appellants’ Appointments Clause claim
 6   arose directly from that enforcement action and serves as an affirmative defense within the
 7   proceeding.”); Jarkesy, 803 F.3d at 23 (“Here, [plaintiff’s] constitutional and APA claims
 8   do not arise ‘outside’ the SEC administrative enforcement scheme—they arise from actions
 9   the Commission took in the course of that scheme. And they are the ‘vehicle by which’
10   Jarkesy seeks to prevail in his administrative proceeding.”) (quoting Elgin, 567 U.S. at 22).
11           These approaches can be viewed as two sides of the same inquiry. Free Enterprise
12   Fund’s “wholly collateral” finding turned on the fact that the accounting firm’s claims were
13   “collateral to any . . . orders or rules from which review might be sought.” 561 U.S. at 490.
14   In other words, the fact the accounting firm was seeking to challenge agency action beyond
15   the scope of what was reviewable under the statutory scheme is what rendered its claims
16   collateral. Id. Elgin focused on whether the claims at issue were “the vehicle by which
17   [plaintiffs] seek to reverse” adverse action. 567 U.S. at 22. That is, both cases looked to
18   whether there was a way for the plaintiff to challenge the agency conduct at issue. No such
19   vehicle existed in Free Enterprise Fund—the claims which the accounting firm sought to
20   bring had no path to judicial review. In contrast, the Elgin plaintiffs did have a path to
21   judicial review and they could have raised their constitutional claims in the course of that
22   path.
23           The best way to harmonize Free Enterprise Fund and Elgin is to conclude that the
24   “wholly collateral” consideration turns on whether a vehicle exists (or could exist) for the
25   plaintiff ultimately to receive judicial review of its constitutional claim. If no vehicle
26   exists, the claim is “wholly collateral” to the review scheme, and this consideration would
27   weigh in favor of a district court exercising jurisdiction. This does “reduce[] the factor’s
28   independent significance,” but it is “more faithful to the more recent Supreme Court


                                                - 23 -
 1   precedent” and harmonizes seemingly discordant case law. Bennett, 844 F.3d at 187. See
 2   also Tilton, 824 F.3d at 288; Jarkesy, 803 F.3d at 27 (“[T]he possibility that [an agency]
 3   order in [plaintiff’s] favor might moot some or all of his challenges does not make those
 4   challenges ‘collateral’ and thus appropriate for review outside the administrative
 5   scheme. . . . [T]hat possibility [is] a feature . . . not a bug.”) (quotation omitted).
 6          Given this backdrop, there is no merit to Axon’s argument that its constitutional
 7   claims are “wholly collateral” to the issues to be adjudicated during the administrative
 8   proceeding because its “claims (just like those in Free Enterprise Fund) go to the agency’s
 9   constitutional authority” and “do not ‘arise[] out of’ an enforcement proceeding.” (Doc.
10   21 at 9-10.) Because Axon can assert (and already has asserted) its constitutional claims
11   during the administrative proceeding, and because Axon retains the ability to seek further
12   review of those claims in a federal appellate court, those claims are not “wholly collateral”
13   to the FTC Act’s review provisions. This logic also disposes of Axon’s contention, raised
14   during oral argument, that its constitutional challenge to the clearance process is “wholly
15   collateral” because the clearance process isn’t even enshrined in the FTC Act—Axon’s
16   ability to raise this challenge as part of the enforcement proceeding shows it isn’t “wholly
17   collateral” under Elgin.
18          Finally, one additional clarification is necessary with respect to the concept of
19   “wholly collateral” claims. Axon’s briefing can be interpreted as suggesting its claims are
20   wholly collateral because they are constitutional in nature. (Doc. 21 at 8-9.) But in Elgin,
21   the Supreme Court expressly rejected “a jurisdictional rule based on the nature of an
22   employee’s constitutional claim.” 567 U.S. at 15. Creating such a rule would “deprive the
23   aggrieved employee, the [agency], and the district court of clear guidance about the proper
24   forum for the employee’s claims at the outset of the case” because the line between
25   constitutional challenges to statutes and other types of constitutional challenges was “hazy
26   at best.” Id. Likewise, Elgin rejected a rule that would have reserved “facial constitutional
27   challenges to statutes” for district courts. Id. At bottom, “exclusivity does not turn on the
28   constitutional nature of” a claim. Id. Thunder Basin reached a similar conclusion, holding


                                                  - 24 -
 1   that because a due process challenge “can be meaningfully addressed in the Court of
 2   Appeals,” the mere fact the plaintiff had asserted a constitutional challenge was insufficient
 3   to establish district court jurisdiction. 510 U.S. at 215.
 4          Thunder Basin and Elgin, in short, foreclose the possibility that the Court has
 5   jurisdiction over Axon’s due process and equal protection claims simply because they are
 6   constitutional in nature—Thunder Basin precluded jurisdiction over a due process claim,
 7   510 U.S. at 215, and Elgin precluded jurisdiction over an equal protection claim, 567 U.S.
 8   at 7, 16. See also Bebo, 799 F.3d at 768 (district court lacked jurisdiction even though
 9   plaintiff sought to challenge a statute as “facially unconstitutional under the Fifth
10   Amendment because it provides the SEC ‘unguided’ authority to choose which respondents
11   will and which will not receive the procedural protections of a federal district court, in
12   violation of equal protection and due process guarantees”).
13          The potential wrinkle is that Axon is also asserting an Article II claim, which was
14   not raised in Thunder Basin or Elgin but was the claim at issue in Free Enterprise Fund.
15   Despite that wrinkle, the logic of Elgin extends to preclude jurisdiction over that claim
16   here. Elgin was concerned with a lack of clarity when it came to deciding whether
17   jurisdiction was precluded and rejected “hazy” line drawing. 567 U.S. at 15. For example:
18          [P]etitioners contend that facial and as-applied constitutional challenges to
            statutes may be brought in district court, while other constitutional challenges
19
            must be heard by the [agency]. But, as we explain below, that line is hazy at
20          best and incoherent at worst. The dissent’s approach fares no better. The
            dissent carves out for district court adjudication only facial constitutional
21          challenges to statutes, but we have previously stated that “the distinction
22          between facial and as-applied challenges is not so well defined that it has
            some automatic effect or that it must always control the pleadings and
23          disposition in every case involving a constitutional challenge.
24   Id. (citation omitted). Axon’s Article II claim, at bottom, attacks the for-cause removal
25   protection for FTC commissioners (15 U.S.C. § 41) and ALJs (5 U.S.C. § 7521). (Doc. 15
26   at 12-14.) In other words, Axon brings a facial constitutional challenge to a statute. Elgin
27   makes clear that the facial nature of the claim is not, alone, enough to establish district
28   court jurisdiction. The weight of authority from outside the Ninth Circuit supports this


                                                 - 25 -
 1   conclusion. Hill, 825 F.3d at 1246 (“Whether an injury has constitutional dimensions is
 2   not the linchpin in determining its capacity for meaningful judicial review.”); Jarkesy, 803
 3   F.3d at 403 (“In any case, assuming arguendo that Jarkesy put forth a non-delegation
 4   doctrine challenge, he is wrong to assign it talismanic significance. He seems to assume
 5   that whenever a respondent in an administrative proceeding attacks a statute on its face, a
 6   district court has jurisdiction to hear the challenge, whereas the agency does not. That is
 7   mistaken.”).
 8                  3.    Agency Expertise
 9          “The final consideration within the Thunder Basin framework” is whether Axon’s
10   claims “fall[] outside the [FTC’s] expertise.” Tilton, 824 F.3d at 289. See also Elgin, 567
11   U.S. at 22. This factor looks to “whether agency expertise could be brought to bear on the
12   questions presented.” Hill, 825 F.3d at 1251 (internal quotation marks and alterations
13   omitted). Like the other considerations, this consideration requires a full understanding of
14   the Thunder Basin trilogy.
15          Free Enterprise Fund concluded that agency expertise played no role because the
16   accounting firm’s constitutional claims were not “fact-bound inquiries” and its statutory
17   claims did “not require ‘technical considerations of [agency] policy.” 561 U.S. at 419
18   (citing Johnson v. Robison, 415 U.S. 361, 373 (1974)). In contrast, Elgin rejected the
19   argument that the plaintiffs’ constitutional arguments were outside the statutory scope of
20   review because that argument “overlook[ed] the many threshold questions that may
21   accompany a constitutional claim and to which the [agency] can apply its expertise.” 567
22   U.S. at 22. Resolution of substantive arguments that did fall under the agency’s expertise
23   in favor of a plaintiff could “avoid the need to reach his constitutional claims.” Id. In other
24   words, the ability to “fully dispose of the case” before reaching the constitutional claims
25   was an example of an agency’s expertise being brought to bear. Id.
26          Again, Free Enterprise Fund and Elgin can be difficult to harmonize. The Courts
27   of Appeals that have recognized this tension have generally opted to apply Elgin’s
28   approach to the agency expertise consideration. Bennett, 844 F.3d at 187-88; Hill, 825


                                                 - 26 -
 1   F.3d at 1250-51; Tilton, 824 F.3d at 289-290; Jarkesy, 803 F.3d at 28-29; Bebo, 799 F.3d
 2   at 772-73. Those courts reasoned that Elgin was the latest and more comprehensive
 3   assessment of the agency expertise factor, so its interpretation controlled. In following
 4   Elgin, those courts concluded that “[agency] expertise can otherwise be brought to bear”
 5   and that the plaintiffs’ claims, including structural Article II claims, were subject to the
 6   statutory review scheme.
 7          That said, Free Enterprise Fund and Elgin must be read as complementary, and thus
 8   the question isn’t which standard controls, but where Axon’s claims fall in the spectrum
 9   they create. The apparent conflict arises because Elgin, although its rule is clear, was not
10   dealing with the sort of structural challenge that was raised in Free Enterprise Fund. If
11   Elgin’s rule were applied as some courts have described it, agency expertise could be
12   brought to bear in any case, which is an outcome that would conflict with Free Enterprise
13   Fund and Thunder Basin. On the other hand, carving out a “Free Enterprise Fund
14   exception” based on the content of a specific claim would run counter to Elgin’s reasoning,
15   which is the Supreme Court’s most recent formulation of the agency expertise
16   consideration.
17          The key to harmonizing Free Enterprise Fund and Elgin is that the agency expertise
18   analysis in Free Enterprise Fund was driven by the fact that, for the accounting firm to
19   obtain judicial review through the statutory scheme, it would have had to force the issue
20   by willfully and intentionally violating a rule and then raising the only defense possible—
21   that the agency was unconstitutional. Only then would the accounting firm’s claims be
22   before the SEC and subject to judicial review. 561 U.S. at 491. In contrast, in Elgin, the
23   agency had several avenues through which it could obviate the need to reach a
24   constitutional question. 567 U.S. at 22.
25          The same is true here. Axon maintains it has done nothing wrong. The FTC, in
26   applying its own expertise, may agree. Thus, as in Elgin, there may be no need for a federal
27   appellate court to reach Axon’s constitutional claims. Were Axon forced to forego any
28   defense other than its constitutional claims, then, and only then, would Axon be in the same


                                                - 27 -
 1   position as the plaintiff in Free Enterprise Fund. Here, though, Axon has substantive
 2   defenses that may obviate the need to reach the constitutional question. It has not willfully
 3   broken a rule in order to vindicate its constitutional claims, nor does it need to do so. Thus,
 4   matters remain that would benefit from the FTC’s expertise.
 5          Axon argues the FTC cannot bring its expertise to bear because there is no way
 6   Axon can win—the FTC is so hopelessly biased that any litigant is doomed to lose. (Doc.
 7   21 at 10.) Yet even if the FTC incorrectly rules against Axon during the administrative
 8   proceeding, “there are precious few cases involving interpretation of statutes authorizing
 9   agency action in which [a court’s] review is not aided by the agency’s statutory
10   construction.” Mitchell v. Christopher, 996 F.3d 375, 379 (D.C. Cir. 1993). Additionally,
11   the FTC’s alleged win rate is something of a red herring—nothing in the Thunder Basin
12   trilogy suggests that a court conducting a jurisdictional-preclusion analysis must begin by
13   gathering statistics concerning the particular agency’s “win rate” and then use those
14   statistics as a metric for evaluating whether the review being provided is truly meaningful.13
15          …
16          …
17          …
18          …
19          …
20          …
21          …
22          …
23   13
             In addition to lacking any support in the case law, this approach would also raise
     practical problems. For example, although Axon asserts that the FTC has a 100% win rate,
24   some law review articles suggest that “FTC opinions that were appealed by losing
     respondents were reversed 20 percent of the time compared to a 5-percent reversal rate for
25   such opinions appealed from district courts [in cases brought by the DOJ’s Antitrust
     Division].” Terry Calvani & Angela M. Diveley, The FTC at 100: A Modest Proposal for
26   Change, 21 GEO. MASON L. REV. 1169, 1181 (2014). During oral argument, Axon argued
     this law review article is misleading because “it includes cases that go all the way back to
27   1976” and there haven’t been any appellate reversals of the FTC in recent years. It is
     unclear how courts would go about choosing which temporal cutoffs to employ if “win
28   rate” statistics were truly part of the analysis.


                                                 - 28 -
 1             Accordingly, IT IS ORDERED that:
 2             (1)   Axon’s complaint (Doc. 1) is dismissed without prejudice due to a lack of
 3   subject matter jurisdiction.
 4             (2)   Axon’s motion for preliminary injunction (Doc. 15) is denied as moot.
 5             (3)   The Clerk of the Court shall enter judgment accordingly and terminate this
 6   action.
 7             Dated this 8th day of April, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    - 29 -
